Exhibit 10.4

 
SUPPLEMENTAL EMPLOYMENT AGREEMENT
 
WHEREAS, Harry Lee Stout (the “Executive”) and KCS Energy, Inc., (the “Company”)
are parties to an Employment Agreement dated December 1, 2001, (the “2001
Agreement”) setting forth certain terms and conditions of employment.
 
WHEREAS, the Executive and the Company desire to modify the terms of the 2001
Agreement in a manner that benefits both the Executive and the Company.
 
ACCORDINGLY, The Executive and the Company agree to enter into a Supplemental
Employment Agreement (the “Amendment”) containing the following terms and
conditions:
 
1.     Because the Amendment affects the obligations of the parties under
Section 3 of the 2001 Agreement, this Amendment constitutes a modification of
Section 3 of the 2001 Agreement made in compliance with Section 14.3 of the 2001
Agreement. Accordingly, the Executive and the Company agree that this Amendment
serves to modify the provisions set forth in Section 3 of the 2001 Agreement.
 
2.     Because the Amendment affects the obligations of the parties under
Section 4 of the 2001 Agreement, this Amendment constitutes a modification of
Section 4 of the 2001 Agreement made in compliance with Section 14.3 of the 2001
Agreement. Accordingly, the Executive and the Company agree that this Amendment
serves to modify the provisions set forth in Section 4 of the 2001 Agreement.
 
3.     Because the Amendment affects the obligations of the parties under
Section 8 of the 2001 Agreement, this Amendment constitutes a modification of
Section 8 of the 2001 Agreement made in compliance with Section 14.3 of the 2001
Agreement. Accordingly, the Executive and the Company agree that this Amendment
serves to modify the provisions set forth in Section 8 of the 2001 Agreement.
 
4.     Section 3 of the 2001 Agreement is hereby amended by deleting the words
“President of KCS Energy Services, a subsidiary of the Company” and replacing
them with the words “Senior Vice President, Marketing and Risk Management of the
Company.”
 
5.     Section 4 of the 2001 Agreement is amended by adding a new provision
designated as Section 4.2, and by renumbering the provision in the 2001
Agreement previously designated as 4.2, so that it is now Section 4.3. The
Executive and the Company agree that the new provision constituting Section 4.2
provides as follows:
 
4.2  Any bonus payable to the Executive pursuant to Section shall be paid by the
later of (i) the date that is 2-1/2 months after the end of the calendar year
for which such bonus is determined and (ii) the date that is 2-1/2 months after
the end of the Company’s taxable year for which such
 


--------------------------------------------------------------------------------



bonus is determined, or as soon after the later of such dates as
administratively feasible, but in any event before the end of the calendar year
in which the later of such dates occurs. The Company and the Executive agree
that a Change in Control should not result in the forfeiture of any bonus
payable in accordance with Section 4.1. Accordingly, the Company agrees that any
bonus payable to Executive in accordance with Section 4.1 shall be paid as
provided in this Section 4.2 if a Change in Control occurs after the end of the
applicable year, but before the bonus is actually paid.
 
6.     The Executive and the Company hereby agree that Section 8.4 of the 2001
Agreement is amended by replacing the provisions found in Section 8.4 of the
2001 Agreement and substituting the following terms:
 
8.4  If the Company terminates Executive’s employment other than for Cause,
death or permanent disability or Executive terminates his employment for Good
Reason, at any time within 2 years after a Change in Control, then the Company
shall pay to Executive: (i) an amount equal to two (2) times the greater of (a)
Executive’s annual base salary in effect as of the Termination Date or (b)
Executive’s annual base salary in effect immediately preceding the Change in
Control; plus (ii) an amount equal to two (2) times the greater of (a) the
amount of any cash bonus payable to the Executive for the year in which the
Termination Date occurs (provided that if the Executive’s bonus for such year
has not been determined as of the Termination Date, then the amount of the bonus
shall be determined as if the Executive earned 100% of the targeted bonus for
such year) or (b) the amount of the last annual cash bonus paid to the Executive
prior to the Change in Control; plus (iii) the amount of any earned but unpaid
salary as of the Termination Date; plus (iv) the amount of any cash bonus
payable to the Executive pursuant to Section 4.1 to the extent not paid prior to
the Termination Date; plus (v) an amount equal to the greater of (a) a pro rata
amount of the Executive’s targeted bonus for the year in which the Termination
Date falls or (b) such bonus for such year as may be determined by the
compensation committee or the board of directors of the Company in their sole
discretion; plus (vi) the amount of any accrued but unpaid vacation pay through
the Termination Date.  
 
7.     The Executive and the Company hereby agree that Section 8.7 of the 2001
Agreement is amended by replacing the provisions found in Section 8.7 of the
2001 Agreement and substituting the following terms:
 

Page 2 of 4

--------------------------------------------------------------------------------



8.7  (a) Any payments due to the Executive pursuant to Section 8.1 shall be made
in accordance with the timing arrangements under which the Company normally
compensates its employees.
 
(b)  Any salary and vacation pay amounts due to the Executive pursuant to
Section 8.2 shall be paid in accordance with the timing arrangements under which
the Company normally compensates its employees. Any bonus payments due to the
Executive pursuant to Section 8.2 shall be made by the later of (i) the date
that is 2-1/2 months after the end of the calendar year in which the Termination
Date falls and (ii) the date that is 2-1/2 months after the end of the Company’s
taxable year in which the Termination Date falls, or as soon after the later of
such dates as administratively feasible, but in any event before the end of the
calendar year in which the later of such dates occurs.
 
(c)  In the event any payments to Executive required to be made pursuant to
Sections 8.3, 8.4., 8.6, or any other provision of this Agreement are
determined, in whole or in part, to constitute “nonqualified deferred
compensation” (“NQDC”) within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), then the portion (which may be
all) of such payments that constitutes NQDC will not be paid before the date
which is six (6) months after the Executive’s “separation from service” (as such
term is defined in Section 409A of the Code). The determination of whether and
what amount of any payments to Executive required to be made pursuant to
Sections 8.3, 8.4, 8.6, or any other provision of this Agreement constitute NQDC
shall be made by the board of directors of the Company in consultation with
legal counsel, and any such determination shall be final and binding on the
Company and the Executive. The Company makes no representation as to whether any
such payment or any part thereof constitutes or may constitute NQDC. Neither the
Company nor any of its directors, officers, employees, agents, or professional
advisers shall have any liability to the Executive or any other person for any
amounts incurred by the Executive or such other person by reason of the
determination made by the board of directors of the Company pursuant to this
Section 8.7(c) or any action taken or omitted by the board of directors of the
Company, the Company or any of the Company’s directors, officers, employees,
agents, or professional advisers in the course of or as a result of making such
determination.
 
(d)  Subject to the provisions of Section 8.7(c), any and all
 

Page 3 of 4

--------------------------------------------------------------------------------



payments to Executive required to be made under clause (b) of the last sentence
of Section 8.6 shall be made within five (5) days of Executive’s furnishing the
Company with evidence of the cost of such insurance, provided that the Executive
furnishes such evidence within six (6) months after the Termination Date, in
each case by wire transfer or Company check at Executive’s option.
 
(e)  All payments required to be made to Executive pursuant to this Agreement
shall be subject to the withholding of such taxes as may be required by law.
 
8.     This Amendment does not modify or otherwise affect any provision of the
2001 Agreement other than as expressly set forth in this Amendment, and, except
as modified by this Amendment, the 2001 Agreement remains in full force and
effect.
 

 
KCS Energy, Inc.
     
By:
/s/ James W. Christmas                     
Harry Lee Stout
          /s/ Harry Lee Stout 

 
 
Page 4 of 4
 
 